DETAILED ACTION
	This office action is in response to the application filed on 1/22/2021 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US20150281059A1).
As to claims 1, and 10, Xiao teaches a method of allocating internet protocol (IP) addresses comprising: (abstract The method, prior to the packet leaving the PFE in the host, replaces the source IP address and source port number with a replacement IP address and port number pair from a set of replacement IP address and port number pairs allocated to the host for accessing service VMs.)
identifying a request for a logical router associated with a first tenant of a plurality of tenants to obtain a public IP address for a virtual node; ([0009] The method sends to at least one host that is hosting a VM of a particular tenant logical network (for which access is requested to a particular service logical network), a set of replacement IP address and port number pairs.)
selecting a public IP address from a pool of available public IP addresses; and ([0009] The method sends to at least one host that is hosting a VM of a particular tenant logical network (for which access is requested to a particular service logical network), a set of replacement IP address and port number pairs. [0020] FIG. 5 conceptually illustrates a pool of replacement IP address and port number pairs maintained by the network address allocator in some embodiments of the invention. [0001] Cloud services are often assigned with public (or Internet routable) IP addresses. . Access to and from a device with private IP address requires network address translation (NAT) into public Internet routable IP addresses. [0111] if the packet is sent outside the tenant logical network but not to a service VM, then traditional NAT using public IP address by a NAT gateway may be performed.)
updating network address translation (NAT) rules at the logical router to associate a private IP address for the virtual node to the public IP address. ([0129] The NAT agent also updates the tunneling rules 755 and the active session IP mapping 756 if necessary. [0082]-[0083] fig. 8 a NAT agent on the host of a VM of a service The NAT agent receives updates as replacement IP address and port number pairs are assigned and reclaimed)
As to claims 2, 11, and 19, Xiao teaches the method of claim 1 further comprising: updating a next hop configuration at a second logical router to communicate packets associated with the public IP address to the logical router associated with the first tenant, wherein the second logical router connects the logical router to one or more external networks. (Fig. 2 and [0053] Once a tenant activates efficient access to a particular service, the network address allocator sends pairs of replacement (or fake) network address and port numbers as well as a set of parameters and rules to the host machines that host any of the requesting tenant's VMs. In addition, the network address allocator in some embodiments sends the replacement network address:port number pairs to the host machines that host any of the requested service's VMs (even when the hosts do not host any of the requesting tenant's VMs). This allows the NAT agents in those hosts to identify the packets that are sent from the VMs of the tenants that have enabled efficient access to a service VM on the NAT agent's host.)
As to claims 3, and 12, Xiao teaches the method of claim 2, wherein the one or more external networks comprise the internet. ([0001] Access to and from a device with private IP address requires network address translation (NAT) into public Internet routable IP addresses.)
As to claims 4, and 13, Xiao teaches the method of claim 1, wherein the virtual node comprises a virtual machine in a segment for the tenant. (abstract A method for a host machine that hosts at least one tenant virtual machine (VM) of a particular tenant logical network)
As to claims 5, and 14, Xiao teaches the method of claim 1 further comprising: 
identifying a second request for a second logical router associated with a second tenant of the plurality of tenants to obtain a second public IP address for a new virtual node; ([0125] The process then receives a second packet from a second VM of a second tenant logical network that is hosted on the same particular host. The first and second VMs are different VMs and may belong to the same tenant (i.e., the first and second tenants and their logical networks are the same) or different tenants (i.e., the first and second tenants and their logical networks are different). The second packet includes a second source IP address and a second source port number associated with the second VM. The second packet also specifies a destination address associated with a second service VM (which may or may not be the same as the first service VM).)
selecting a second public IP address from the pool of available public IP addresses; and ([0126] The process replaces (at 1520 and 1605) the source IP address of the second packet with the same first replacement IP address that was used to replace the source IP address in the first packet. The process replaces the second source port number with a second replacement port number (which is different than the first replacement port number).
updating NAT rules at the second logical router to associate a second private IP address for the second virtual node to the second public IP address. ([0129] The NAT agent also updates the tunneling rules 755 and the active session IP mapping 756 if necessary. [0082]-[0083] fig. 8 a NAT agent on the host of a VM of a service The NAT agent receives updates as replacement IP address and port number pairs are assigned and reclaimed)
As to claims 6, and 15, Xiao teaches the method of claim 1 further comprising in response to selecting the public IP address, removing the public IP address from the pool of available public IP addresses. ([0088] As shown in FIG. 10, a field 1010 specifies whether each pair is currently assigned to a tenant VM or is available for assignment.)
As to claims 9, 18, and 20, Xiao teaches the method of claim 1 further comprising: identifying a request to remove the public IP address from the virtual node; ([0163] The process in some embodiments is performed by a NAT agent that examines each active session periodically to determine whether or not to reclaim the replacement IP address:port number pairs of the timed out or expired sessions. [0164] The process then determines (at 2910) whether the current SNAT session has expired due to timeout of the receipt of a tear down message.)
updating NAT rules at the logical router to remove the association of the private IP address and the public IP address; ([0165] The process then removes (at 2920) the current SNAT information from the NAT agent's “IP mapping and active tunnels” table if the tunnel is not used by any other ongoing sessions.)
updating the next hope configuration at the second logical router to stop communicating packets associated with the public IP address to the logical router associated with the first tenant; and adding the public IP address to the pool of available public IP addresses. ([0164] the process marks (at 2915) the SNAT's corresponding IP address:port number pair as available in the NAT agent's “allocated replacement IP address:port number pair” pool (e.g., table 1015 described above by reference to FIG. 10).[0165] The process then removes (at 2920) the current SNAT information from the NAT agent's “IP mapping and active tunnels” table if the tunnel is not used by any other ongoing sessions.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Strauss et al. (US10693715B1).
As to claims 7 and 16, Xiao teaches the method of claim 1
But does not specifically teach:
 further comprising: identifying when the pool of available IP addresses satisfies one or more size criteria; and obtain one or more additional IP addresses for the pool.
However Strauss teaches identifying when the pool of available IP addresses satisfies one or more size criteria; and obtain one or more additional IP addresses for the pool. (Col 4 lines 1-13 For example, upon a particular condition being satisfied—such as a certain threshold amount of IP addresses (or percentage of an IP address space) being utilized within a virtual network, the service provider system can automatically “scale up” the network address space by adding additional IP address spaces (e.g., additional CIDR blocks, for example 10.1.0.0/16, 11.0.0.0/20, etc.) to the existing virtual network (e.g., created with an initial CIDR block of 10.0.0.0/24). As used herein, the terms network address “scaling” or “allocation”—and network address space management—may be used somewhat synonymously to indicate that a network address space may be dynamically increased and/or decreased in size.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the address pool of Xiao with the dynamic allocation method of Strauss in order to satisfy the IP address allocation requirements of the network.
As to claims 8 and 17, Xiao in view of Strauss teaches the method of claim 7, wherein the one or more size criteria comprises a quantity of IP addresses in the pool. ((Col 4 lines 1-13 For example, upon a particular condition being satisfied—such as a certain threshold amount of IP addresses (or percentage of an IP address space) being utilized within a virtual network)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the address pool of Xiao with the dynamic allocation method of Strauss in order to satisfy the IP address allocation requirements of the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465